                                                                 Case 2:16-cv-01404-GW-FFM Document 97-4 Filed 09/09/19 Page 1 of 19 Page ID #:1706



                                                                      1     NANCY P. DOUMANIAN, ESQ., SBN: 168925
                                                                            DOUMANIAN & ASSOCIATES
                                                                      2     418 North Fair Oaks Avenue, Suite 202
                                                                            Pasadena, California 91103
                                                                      3     Telephone: (626) 795-5802
                                                                            Facsimile: (626) 795-5832
                                                                      4
                                                                            Attorneys for Defendant,
                                                                      5     GLENDALE UNIFIED SCHOOL DISTRICT, A Public Entity
                                                                      6
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’ T. CODE § 6103




                                                                      7

                                                                      8                         UNITED STATES DISTRICT COURT
                                                                      9                       CENTRAL DISTRICT OF CALIFORNIA
                                                                      10

                                                                      11   A.P., a minor, by and through his             CASE NO. 2:16-CV-01404-GW-FFM
                                                                           guardian ad litem, C.P.
                                                                      12                                                 GLENDALE UNIFIED SCHOOL
                                                                                          Plaintiff,                     DISTRICT’S RENEWED
                                                                      13                                                 STATEMENT OF
                                                                                 v.                                      UNCONTROVERTED FACTS AND
                                                                      14                                                 CONCLUSIONS OF LAW IN
                                                                           GLENDALE UNIFIED SCHOOL                       SUPPORT OF MOTION FOR
                                                                      15   DISTRICT, AND DOES 1-10                       PARTIAL SUMMARY            JUDGMENT
                                                                                                                                      ST    ND     RD
                                                                           inclusive,                                    AS  TO THE 1   , 2    , 3   , 4TH, AND
                                                                      16                                                  TH
                                                                                                                         5 CLAIMS/CAUSES OF ACTION
                                                                                          Defendants.                    IN THE COMPLAINT PER COURT
                                                                      17                                                 ORDER OF JULY 15, 2019
                                                                      18                                                 FILED CONCURRENTLY WITH:
                                                                      19                                                 1. Defendant’s Notice of Motion
                                                                                                                            and Motion for Partial
                                                                      20                                                    Summary Judgment;
                                                                                                                         2. Declaration of Nancy P.
                                                                      21                                                    Doumanian with Exhibits;
                                                                                                                         3. Request for Judicial Notice; and
                                                                      22                                                 4. Declaration of Dr. Amy
                                                                                                                            Lambert.
                                                                      23
                                                                                                                         DATE:       OCTOBER 10, 2019
                                                                      24                                                 TIME:       8:30 A.M.
                                                                                                                         CTRM:       “9D”
                                                                      25
                                                                                                                         TRIAL:      NO DATE SET
                                                                      26   ///
                                                                      27   ///
                                                                      28
                                                                                                                   -1-
                                                                                      GUSD’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                                                   IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                                                                 Case 2:16-cv-01404-GW-FFM Document 97-4 Filed 09/09/19 Page 2 of 19 Page ID #:1707



                                                                      1           GLENDALE UNIFIED SCHOOL DISTRICT’S STATEMENT OF
                                                                                              UNCONTROVERTED FACTS
                                                                      2

                                                                      3           Pursuant to Central District Local Rule 56-1, Defendant GLENDALE
                                                                      4    UNIFIED SCHOOL DISTRICT (“School District”) hereby submits its Statement
                                                                      5    of Genuine Issues of Material Fact in Support of its renewed Motion for Partial
                                                                      6    Summary Judgment, and per the District Court’s Order of July 15, 2019.
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’ T. CODE § 6103




                                                                      7

                                                                      8
                                                                                 UNCONTROVERTED FACTS                       SUPPORTING EVIDENCE

                                                                      9     1.     Plaintiff A.P. was a student of      See Plaintiff’s Complaint ¶ 4, attached
                                                                      10    the Glendale Unified School District        to the Declaration of Nancy P.
                                                                      11    during the 2014-2015 school year. The Doumanian as Exhibit “D”
                                                                      12    plaintiff attended Horace Mann
                                                                      13    Elementary School which is within the
                                                                      14    Glendale Unified School District
                                                                      15    (hereinafter “the School District”). The
                                                                      16    2014-2015 school year covers the
                                                                      17    period of about August 2014 through
                                                                      18    June 2015.
                                                                      19    2.     On DECEMBER 10, 2014, the            See Plaintiff’s Complaint ¶ 21,
                                                                      20    Plaintiff eloped from school. Glendale      attached to the Declaration of Nancy P.
                                                                      21    Police Department was called to assist      Doumanian as Exhibit “D”
                                                                      22    [hereinafter “the four (4) incidents”].
                                                                      23    3.     On FEBRUARY 27, 2015, the            See Plaintiff’s Complaint ¶ 23,
                                                                      24    Plaintiff eloped from school. He ran        attached to the Declaration of Nancy P.
                                                                      25    towards Glendale and was found one          Doumanian as Exhibit “D”
                                                                      26    hour later by his mother [hereinafter
                                                                      27    “the four (4) incidents”].
                                                                      28
                                                                                                                      -2-
                                                                                      GUSD’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                                                   IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                                                                 Case 2:16-cv-01404-GW-FFM Document 97-4 Filed 09/09/19 Page 3 of 19 Page ID #:1708



                                                                      1         UNCONTROVERTED FACTS                        SUPPORTING EVIDENCE
                                                                      2
                                                                           4.    On APRIL 1, 2015, the Plaintiff        See Plaintiff’s Complaint ¶ 25,
                                                                      3
                                                                           attempted to elope from school by            attached to the Declaration of Nancy P.
                                                                      4
                                                                           climbing a tree to hop over a fence and      Doumanian as Exhibit “D”
                                                                      5
                                                                           leave school. Plaintiff’s mother arrived
                                                                      6
                                                                           and saw him climbing a tree. He was
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’ T. CODE § 6103




                                                                      7
                                                                           convinced to come down and was taken
                                                                      8
                                                                           home by his mother [hereinafter “the
                                                                      9
                                                                           four (4) incidents”].
                                                                      10
                                                                           5.    On MAY 13, 2015, the Plaintiff         See Plaintiff’s Complaint ¶ 26,
                                                                      11
                                                                           became emotionally distressed at             attached to the Declaration of Nancy P.
                                                                      12
                                                                           school and would not comply with             Doumanian as Exhibit “D”
                                                                      13
                                                                           school personnel. He was sent to the
                                                                      14
                                                                           nurse’s office but then was allowed to
                                                                      15
                                                                           return to class. Concerned about his
                                                                      16
                                                                           eloping, the school psychologist and
                                                                      17
                                                                           another aide kept Plaintiff in the
                                                                      18
                                                                           nurse’s office. Plaintiff tried to leave
                                                                      19
                                                                           and began kicking and hitting staff.
                                                                      20
                                                                           Police were called to the school to
                                                                      21
                                                                           assist [hereinafter “the four (4)
                                                                      22
                                                                           incidents”].
                                                                      23
                                                                           6.    On MAY 28, 2015, Plaintiff and         See Plaintiff’s Due Process Complaint,
                                                                      24
                                                                           is mother, represented by counsel, filed     attached to the Declaration of Nancy P.
                                                                      25
                                                                           a Due Process Complaint with the             Doumanian as Exhibit “B”; Plaintiff’s
                                                                      26
                                                                           Office of Administrative Hearings            Complaint ¶ 30, attached to the
                                                                      27
                                                                           [hereinafter “DUE PROCESS
                                                                      28
                                                                                                                      -3-
                                                                                     GUSD’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                                                  IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                                                                 Case 2:16-cv-01404-GW-FFM Document 97-4 Filed 09/09/19 Page 4 of 19 Page ID #:1709



                                                                      1         UNCONTROVERTED FACTS                        SUPPORTING EVIDENCE
                                                                      2
                                                                           COMPLAINT”]. Therein, the claimant Declaration of Nancy P. Doumanian as
                                                                      3
                                                                           alleged jurisdiction pursuant to the         Exhibit “A”
                                                                      4
                                                                           Individuals with Disabilities Education
                                                                      5
                                                                           Act (“IDEA”), 20 U.S.C. § 1400, et
                                                                      6
                                                                           seq.. The DUE PROCESS
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’ T. CODE § 6103




                                                                      7
                                                                           COMPLAINT identified and was
                                                                      8
                                                                           predicated on the four (4) incidents. In
                                                                      9
                                                                           the DUE PROCESS COMPLAINT,
                                                                      10
                                                                           plaintiff/plaintiff’s parent alleged a
                                                                      11
                                                                           failure to properly educate and
                                                                      12
                                                                           supervise the plaintiff stemming from
                                                                      13
                                                                           the foregoing four (4) incidents. The
                                                                      14
                                                                           four (4) incidents were specifically
                                                                      15
                                                                           identified in the DUE PROCESS
                                                                      16
                                                                           COMPLAINT.
                                                                      17
                                                                           7.    On JULY 31, 2015, Plaintiff’s          See Plaintiff’s Tort Claim attached to
                                                                      18
                                                                           counsel submitted a Letter of                the Declaration of Nancy P.
                                                                      19
                                                                           Representation to the School District        Doumanian as Exhibit “B”; Plaintiff’s
                                                                      20
                                                                           which was treated as a Government            Complaint ¶ 31, attached to the
                                                                      21
                                                                           Tort Claim under California                  Declaration of Nancy P. Doumanian as
                                                                      22
                                                                           Government Code Section 910                  Exhibit “D”
                                                                      23
                                                                           [hereinafter “CLAIM”]. The CLAIM
                                                                      24
                                                                           specifically identified the February 27,
                                                                      25
                                                                           2015 and May 13, 2015 incidents – two
                                                                      26
                                                                           of the four (4) incidents at issue. In the
                                                                      27
                                                                           CLAIM, plaintiff’s counsel identified
                                                                      28
                                                                                                                    -4-
                                                                                     GUSD’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                                                  IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                                                                 Case 2:16-cv-01404-GW-FFM Document 97-4 Filed 09/09/19 Page 5 of 19 Page ID #:1710



                                                                      1         UNCONTROVERTED FACTS                        SUPPORTING EVIDENCE
                                                                      2
                                                                           the following legal claims against the
                                                                      3
                                                                           School District: (1) ADA and Section
                                                                      4
                                                                           504 if the Rehabilitation Act, (2) Civil
                                                                      5
                                                                           Code Section 51; and (3) Negligence
                                                                      6
                                                                           and Emotional Distress.
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’ T. CODE § 6103




                                                                      7
                                                                           8.    On AUGUST 13, 2015, the                See Settlement Agreement attached to
                                                                      8
                                                                           student’s parent, the student’s attorney     the Declaration of Dr. Amy Lambert as
                                                                      9
                                                                           (who is the same plaintiff’s counsel in      Exhibit “A”
                                                                      10
                                                                           the pending civil matter) and the
                                                                      11
                                                                           School District representatives met in
                                                                      12
                                                                           an attempt to mediate and resolve the
                                                                      13
                                                                           DUE PROCESS COMPLAINT. The
                                                                      14
                                                                           parties resolved the matter at
                                                                      15
                                                                           mediation. The parties’ agreement was
                                                                      16
                                                                           to be memorialized in a long form
                                                                      17
                                                                           settlement agreement to be signed by
                                                                      18
                                                                           the parties, their guardians and their
                                                                      19
                                                                           respective attorneys.
                                                                      20
                                                                           9.    The settlement of the DUE              See Settlement Agreement attached to
                                                                      21
                                                                           PROCESS COMPLANT was                         the Declaration of Dr. Amy Lambert as
                                                                      22
                                                                           memorialized in a document titled            Exhibit “A”
                                                                      23
                                                                           “FINAL SETTLEMENT
                                                                      24
                                                                           AGREEMENT AND RELEASE OF
                                                                      25
                                                                           ALL CLAIMS” dated AUGUST 13,
                                                                      26
                                                                           2015, and signed by all parties
                                                                      27

                                                                      28
                                                                                                                      -5-
                                                                                     GUSD’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                                                  IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                                                                 Case 2:16-cv-01404-GW-FFM Document 97-4 Filed 09/09/19 Page 6 of 19 Page ID #:1711



                                                                      1       UNCONTROVERTED FACTS                         SUPPORTING EVIDENCE
                                                                      2
                                                                           [hereinafter “SETTLEMENT
                                                                      3
                                                                           AGREEMENT”].
                                                                      4
                                                                           10.   The SETTLEMENT                        See Settlement Agreement attached to
                                                                      5
                                                                           AGREEMENT was signed by                     the Declaration of Dr. Amy Lambert as
                                                                      6
                                                                           plaintiff’s mother, by plaintiff’s          Exhibit “A”
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’ T. CODE § 6103




                                                                      7
                                                                           counsel, by the School District and by
                                                                      8
                                                                           the School District’s counsel.
                                                                      9
                                                                           11.   The SETTLEMENT                        See ¶ 3, Page 1 of the Settlement
                                                                      10
                                                                           AGREEMENT at Page 1, states as              Agreement attached to the Declaration
                                                                      11
                                                                           follows: “This Agreement constitutes a of Dr. Amy Lambert as Exhibit “A”
                                                                      12
                                                                           full and final resolution of all known or
                                                                      13
                                                                           unknown educational claims through
                                                                      14
                                                                           and including December 19, 2015,
                                                                      15
                                                                           except for claims related to the IEP
                                                                      16
                                                                           team meeting that will be held in
                                                                      17
                                                                           accordance with paragraph 4, herein.”
                                                                      18
                                                                           12.   The SETTLEMENT                        See ¶ 3, Page 1 of the Settlement
                                                                      19
                                                                           AGREEMENT at Page 1, states as              Agreement attached to the Declaration
                                                                      20
                                                                           follows: “This Agreement shall not be       of Dr. Amy Lambert as Exhibit “A”
                                                                      21
                                                                           construed as compromising or
                                                                      22
                                                                           resolving Family’s tort claim against
                                                                      23
                                                                           the District related to Student’s
                                                                      24
                                                                           behavior incidents on February 27,
                                                                      25
                                                                           2015 and May 13, 2015.”
                                                                      26
                                                                      27

                                                                      28
                                                                                                                    -6-
                                                                                     GUSD’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                                                  IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                                                                 Case 2:16-cv-01404-GW-FFM Document 97-4 Filed 09/09/19 Page 7 of 19 Page ID #:1712



                                                                      1       UNCONTROVERTED FACTS                           SUPPORTING EVIDENCE
                                                                      2
                                                                           13.   The SETTLEMENT                          See ¶ 5, Page 1 of the Settlement
                                                                      3
                                                                           AGREEMENT at Page 1, states as                Agreement attached to the Declaration
                                                                      4
                                                                           follows: “This Agreement is entered           of Dr. Amy Lambert as Exhibit “A”
                                                                      5
                                                                           into by the Parties for the purpose of
                                                                      6
                                                                           compromising and settling all disputed
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’ T. CODE § 6103




                                                                      7
                                                                           known and unknown education claims
                                                                      8
                                                                           and issues through and including
                                                                      9
                                                                           December 19, 2015, except for claims
                                                                      10
                                                                           related to the IEP that will be
                                                                      11
                                                                           developed in accordance with
                                                                      12
                                                                           paragraph 4, herein. It does not
                                                                      13
                                                                           constitute, nor shall it be construed as,
                                                                      14
                                                                           an admission of liability by the District
                                                                      15
                                                                           or Family, for any purpose.”
                                                                      16
                                                                           14.   The SETTLEMENT                          See ¶ 6, Page 1 of Settlement
                                                                      17
                                                                           AGREEMENT at Page 1, states as                Agreement attached to the Declaration
                                                                      18
                                                                           follows: “Parent, on behalf of herself        of Dr. Amy Lambert as Exhibit “A”
                                                                      19
                                                                           and Student, hereby fully releases and
                                                                      20
                                                                           discharges the District, including but
                                                                      21
                                                                           not limited to, its part and present
                                                                      22
                                                                           officials, employees, successors,
                                                                      23
                                                                           predecessors, assigns, agents, attorneys,
                                                                      24
                                                                           consultants, affiliates, and
                                                                      25
                                                                           representatives from any and all claims,
                                                                      26
                                                                           damages, liabilities, rights, and
                                                                      27
                                                                           complaints of whatever kind or nature
                                                                      28
                                                                                                                       -7-
                                                                                     GUSD’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                                                  IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                                                                 Case 2:16-cv-01404-GW-FFM Document 97-4 Filed 09/09/19 Page 8 of 19 Page ID #:1713



                                                                      1       UNCONTROVERTED FACTS                          SUPPORTING EVIDENCE
                                                                      2
                                                                           arising from or related to Student’s
                                                                      3
                                                                           education and/or educational program
                                                                      4
                                                                           through and including December 19,
                                                                      5
                                                                           2015, except for the IEP that will be
                                                                      6
                                                                           developed in accordance with
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’ T. CODE § 6103




                                                                      7
                                                                           paragraph 4, herein.”
                                                                      8
                                                                           15.   The SETTLEMENT                         See ¶ 1, Page 2 of Settlement
                                                                      9
                                                                           AGREEMENT at Page 2, states as               Agreement attached to the Declaration
                                                                      10
                                                                           follows: “Parent, on behalf of herself       of Dr. Amy Lambert as Exhibit “A”
                                                                      11
                                                                           and Student agree that this Agreement
                                                                      12
                                                                           settles any and all claims or causes of
                                                                      13
                                                                           action for attorneys’ fees and costs
                                                                      14
                                                                           related to the claims waived herein,
                                                                      15
                                                                           through and including December 19,
                                                                      16
                                                                           2015, except for claims related to the
                                                                      17
                                                                           IEP that will be developed in
                                                                      18
                                                                           accordance with paragraph 4, herein.”
                                                                      19
                                                                           16.   The SETTLEMENT                         See ¶ 6, Page 4 of the Settlement
                                                                      20
                                                                           AGREEMENT at Page 2, states as               Agreement attached to the Declaration
                                                                      21
                                                                           follows: “This release and discharge         of Dr. Amy Lambert as Exhibit “A”
                                                                      22
                                                                           applies to any action or proceeding
                                                                      23
                                                                           based on any state or federal statute,
                                                                      24
                                                                           regulation, case decision, including all
                                                                      25
                                                                           claims made, or that could have been
                                                                      26
                                                                           made, under the IDEA, California
                                                                      27
                                                                           Education Code section 56000 et seq.,
                                                                      28
                                                                                                                      -8-
                                                                                     GUSD’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                                                  IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                                                                 Case 2:16-cv-01404-GW-FFM Document 97-4 Filed 09/09/19 Page 9 of 19 Page ID #:1714



                                                                      1       UNCONTROVERTED FACTS                         SUPPORTING EVIDENCE
                                                                      2
                                                                           42 U.S.C. section 1983, Americans
                                                                      3
                                                                           with Disabilities Act, and Section 504
                                                                      4
                                                                           of the Rehabilitation Act of 1973,
                                                                      5
                                                                           including but not limited to, claims that
                                                                      6
                                                                           were or could have been made with the
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’ T. CODE § 6103




                                                                      7
                                                                           Office for Civil Rights and/or
                                                                      8
                                                                           California Department of Education,
                                                                      9
                                                                           through and including December 19,
                                                                      10
                                                                           2015.”
                                                                      11
                                                                           17.   The consideration supporting the      See ¶ 6, Page 4 of the Settlement
                                                                      12
                                                                           SETTLEMENTAGREEMENT, on                     Agreement attached to the Declaration
                                                                      13
                                                                           Pages 2 and 3, provided for the             of Dr. Amy Lambert as Exhibit “A”
                                                                      14
                                                                           following: (1) placement of plaintiff in
                                                                      15
                                                                           the TIDES Program; (2) Parent assent
                                                                      16
                                                                           to placement and services offered at the
                                                                      17
                                                                           June 9, 2015 IEP; (3) agreement that
                                                                      18
                                                                           the placement and services offered at
                                                                      19
                                                                           the June 9, 2015 IEP offers a free
                                                                      20
                                                                           appropriate public education (FAPE) in
                                                                      21
                                                                           the least restrictive environment (LRE);
                                                                      22
                                                                           (4) District shall conduct mental health
                                                                      23
                                                                           services assessment; (5) District shall
                                                                      24
                                                                           convene an IEP meeting; (6) agreement
                                                                      25
                                                                           regarding the student’s “stay put”
                                                                      26
                                                                           placement as that term is defined in
                                                                      27
                                                                           federal and state laws; (7) 50 hours of
                                                                      28
                                                                                                                     -9-
                                                                                     GUSD’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                                                  IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                                                                 Case 2:16-cv-01404-GW-FFM Document 97-4 Filed 09/09/19 Page 10 of 19 Page ID
                                                                                                  #:1715


                                                                    1      UNCONTROVERTED FACTS                             SUPPORTING EVIDENCE
                                                                    2
                                                                        tutoring; (8) mileage reimbursement to
                                                                    3
                                                                        the mother to take her child to and from
                                                                    4
                                                                        school; and (9) District shall conduct an
                                                                    5
                                                                        academic assessment of the student
                                                                    6
                                                                        prior to the end of the 2015-2016
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’ T. CODE § 6103




                                                                    7
                                                                        school year.
                                                                    8
                                                                        18.   As further consideration                 See ¶ 6, Page 4 of the Settlement
                                                                    9
                                                                        supporting the SETTLEMENT                      Agreement attached to the Declaration
                                                                   10
                                                                        AGREEMENT, set forth on pages 2, 3             of Dr. Amy Lambert as Exhibit “A”
                                                                   11
                                                                        and 4, provided for the provision of
                                                                   12
                                                                        additional educational services and
                                                                   13
                                                                        payment of $9,000.00 in attorney’s fees
                                                                   14
                                                                        and costs to plaintiff’s attorney Surisa
                                                                   15
                                                                        Rivers. The SETTLEMENT
                                                                   16
                                                                        AGREEMENT, at Page 3, Paragraph 9,
                                                                   17
                                                                        specifically provides that “this payment
                                                                   18
                                                                        shall release and forever discharge the
                                                                   19
                                                                        District form any and all claims for
                                                                   20
                                                                        attorney fees related to the claims
                                                                   21
                                                                        waived herein through and including
                                                                   22
                                                                        December 19, 2015.”
                                                                   23
                                                                        19.   The SETTLEMENT                           See ¶ 6, Page 4 of the Settlement
                                                                   24
                                                                        AGREEMENT at page 4, Paragraph 10 Agreement attached to the Declaration
                                                                   25
                                                                        that “the Family accepts the terms of          of Dr. Amy Lambert as Exhibit “A”
                                                                   26
                                                                        this Agreement as full consideration for
                                                                   27
                                                                        their release of any and all known and
                                                                   28
                                                                                                                   - 10 -
                                                                                  GUSD’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                                               IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                                                                 Case 2:16-cv-01404-GW-FFM Document 97-4 Filed 09/09/19 Page 11 of 19 Page ID
                                                                                                  #:1716


                                                                    1      UNCONTROVERTED FACTS                            SUPPORTING EVIDENCE
                                                                    2
                                                                        unknown claims against the District as
                                                                    3
                                                                        described herein.”
                                                                    4
                                                                        20.   The SETTLEMENT                          See ¶ 6, Page 4 of the Settlement
                                                                    5
                                                                        AGREEMENT at Page 4, Paragraph                Agreement attached to the Declaration
                                                                    6
                                                                        13, contained California Civil Code           of Dr. Amy Lambert as Exhibit “A”
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’ T. CODE § 6103




                                                                    7
                                                                        Section 1542 waiver and states: “Parent
                                                                    8
                                                                        understands and acknowledges the
                                                                    9
                                                                        significance and consequence of this
                                                                   10
                                                                        waiver of section 1542, as follows: (1)
                                                                   11
                                                                        she may have additional causes of
                                                                   12
                                                                        action, rights, or claims and attorneys’
                                                                   13
                                                                        fees or costs arising or occurring up to
                                                                   14
                                                                        the effective date of this Agreement, of
                                                                   15
                                                                        which she is not now aware; and (2)
                                                                   16
                                                                        she may not make a further demand for
                                                                   17
                                                                        any such claims, fees, or costs upon
                                                                   18
                                                                        themselves or their predecessors,
                                                                   19
                                                                        successors, board, employees, or
                                                                   20
                                                                        agents.”
                                                                   21
                                                                        21.   The SETTLEMENT                          See ¶ 6, Page 4 of the Settlement
                                                                   22
                                                                        AGREEMENT at Pages 4 and 5,                   Agreement attached to the Declaration
                                                                   23
                                                                        Paragraph 14 confirms that plaintiff’s        of Dr. Amy Lambert as Exhibit “A”
                                                                   24
                                                                        mother and plaintiff’s counsel “have
                                                                   25
                                                                        voluntarily resolved all disputed
                                                                   26
                                                                        matters and enter into this settlement,
                                                                   27

                                                                   28
                                                                                                                  - 11 -
                                                                                   GUSD’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                                                IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                                                                 Case 2:16-cv-01404-GW-FFM Document 97-4 Filed 09/09/19 Page 12 of 19 Page ID
                                                                                                  #:1717


                                                                    1      UNCONTROVERTED FACTS                            SUPPORTING EVIDENCE
                                                                    2
                                                                        which fully disposes of all issues in
                                                                    3
                                                                        controversy between the Parties.”
                                                                    4
                                                                        22.   The SETTLEMENT                          See ¶ 6, Page 4 of the Settlement
                                                                    5
                                                                        AGREEMENT at Page 5, Paragraph                Agreement attached to the Declaration
                                                                    6
                                                                        19, confirms that the Agreement               of Dr. Amy Lambert as Exhibit “A”
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’ T. CODE § 6103




                                                                    7
                                                                        contains the entire Agreement between
                                                                    8
                                                                        the parties. “There are no oral
                                                                    9
                                                                        understandings, terms, or conditions
                                                                   10
                                                                        and neither party has relied upon any
                                                                   11
                                                                        representation, express or implied, not
                                                                   12
                                                                        contained in this Agreement.” Also,
                                                                   13
                                                                        that “all prior understandings, terms, or
                                                                   14
                                                                        conditions are superseded by this
                                                                   15
                                                                        Agreement.”
                                                                   16
                                                                        23.   On FEBRUARY 9, 2016,                    See Plaintiff’s Complaint at Paragraphs
                                                                   17
                                                                        Plaintiff filed this civil Complaint with     21, 23, 25, and 26 attached to the
                                                                   18
                                                                        this Court which contains the following Declaration of Nancy P. Doumanian as
                                                                   19
                                                                        causes of action: (1) Americans with          Exhibit “D”
                                                                   20
                                                                        Disabilities Act; (2) Section 504 of the
                                                                   21
                                                                        Rehabilitation Act; (3) The Unruh Civil
                                                                   22
                                                                        Rights Act under Civil Code Section
                                                                   23
                                                                        51; (4) Article I, Section 7A of the
                                                                   24
                                                                        California Constitution; (5) Article IX
                                                                   25
                                                                        of the California Constitution; and (6)
                                                                   26
                                                                        Negligence, stemming many of the
                                                                   27
                                                                        identical claims as those released in the
                                                                   28
                                                                                                                  - 12 -
                                                                                  GUSD’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                                               IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                                                                 Case 2:16-cv-01404-GW-FFM Document 97-4 Filed 09/09/19 Page 13 of 19 Page ID
                                                                                                  #:1718


                                                                    1      UNCONTROVERTED FACTS                           SUPPORTING EVIDENCE
                                                                    2
                                                                        SETTLEMENT AGREEMENT. The
                                                                    3
                                                                        four (4) incidents that occurred during
                                                                    4
                                                                        the 2014-2015 school year. The four
                                                                    5
                                                                        (4) incidents are referenced in the
                                                                    6
                                                                        CLAIM, in the SETTLEMENT
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’ T. CODE § 6103




                                                                    7
                                                                        AGREEMENT and in the CIVIL
                                                                    8
                                                                        LAWSUIT. All of the factual
                                                                    9
                                                                        allegations in the CLAIM, the
                                                                   10
                                                                        SETTLEMENT AGREEMENT and in
                                                                   11
                                                                        the CIVIL LAWSUIT all arise from the
                                                                   12
                                                                        same set of operative facts – the
                                                                   13
                                                                        education and supervision of the
                                                                   14
                                                                        plaintiff in the 2014-2015 school year
                                                                   15
                                                                        while he was a student at Horace Mann
                                                                   16
                                                                        Elementary School.
                                                                   17
                                                                        24.   On SEPTEMBER 3, 2015, the              See School District’s rejection of the
                                                                   18
                                                                        School District rejected Plaintiff’s         Tort Claim attached to the Declaration
                                                                   19
                                                                        Government Tort Claim and informed           of Nancy P. Doumanian as Exhibit “C”
                                                                   20
                                                                        plaintiff’s counsel that she had six
                                                                   21
                                                                        months from the date of rejection of the
                                                                   22
                                                                        CLAIM in which to file a lawsuit.
                                                                   23
                                                                        [Under Government Code Section
                                                                   24
                                                                        945.6 et seq., the entity can accept,
                                                                   25
                                                                        reject or return the Government Tort
                                                                   26
                                                                        Claim as untimely or defective but
                                                                   27
                                                                        informing a claimant that some or all
                                                                   28
                                                                                                                 - 13 -
                                                                                  GUSD’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                                               IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                                                                 Case 2:16-cv-01404-GW-FFM Document 97-4 Filed 09/09/19 Page 14 of 19 Page ID
                                                                                                  #:1719


                                                                    1      UNCONTROVERTED FACTS                          SUPPORTING EVIDENCE
                                                                    2
                                                                        of the claims presented are the subject
                                                                    3
                                                                        of a release or settlement is not among
                                                                    4
                                                                        those statutory options available.]
                                                                    5
                                                                        25.   Except for Plaintiff’s Sixth          See Settlement Agreement, ¶ 6, Page 1
                                                                    6
                                                                        Cause of Action for Negligence which        attached to the Declaration of Dr. Amy
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’ T. CODE § 6103




                                                                    7
                                                                        was excluded from the scope of the          Lambert as Exhibit “A”
                                                                    8
                                                                        SETTLEMENT AGREEMENT (which
                                                                    9
                                                                        would be the state law tort claims), all
                                                                   10
                                                                        remaining claims in the Complaint are
                                                                   11
                                                                        barred by the RELEASE AND
                                                                   12
                                                                        SETTLEMENT AGREEMENT signed
                                                                   13
                                                                        by the plaintiff’s mother and plaintiff’s
                                                                   14
                                                                        counsel prior to the filing of this
                                                                   15
                                                                        lawsuit.
                                                                   16
                                                                        26.   On April 28, 2017, after the          See Declaration of Nancy Doumanian,
                                                                   17
                                                                        District Court granted partial summary      and its attached Exhibits “E”, “F”, “G”
                                                                   18
                                                                        judgment and declined to exercise           and “H”
                                                                   19
                                                                        supplemental jurisdiction over the
                                                                   20
                                                                        plaintiff’s state law claims, a Judgment
                                                                   21
                                                                        was issued in the defendant’s favor.
                                                                   22
                                                                        27.   On April 13, 2017, the plaintiff      See Declaration of Nancy Doumanian,
                                                                   23
                                                                        filed a civil lawsuit with the Los          and its attached Exhibit “I” (citing to
                                                                   24
                                                                        Angeles Superior Court to pursue the        court docket)
                                                                   25
                                                                        state law claims. This action remains
                                                                   26
                                                                        pending in the State Court.
                                                                   27

                                                                   28
                                                                                                                - 14 -
                                                                                   GUSD’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                                                IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                                                                 Case 2:16-cv-01404-GW-FFM Document 97-4 Filed 09/09/19 Page 15 of 19 Page ID
                                                                                                  #:1720


                                                                    1      UNCONTROVERTED FACTS                        SUPPORTING EVIDENCE
                                                                    2
                                                                        28.   The plaintiff is no longer a        See Declaration of Nancy Doumanian,
                                                                    3
                                                                        student of the Glendale Unified School    and its attached Exhibit “K” (citing to
                                                                    4
                                                                        District. He relocated to the Palmdale    deposition testimony of plaintiff’s
                                                                    5
                                                                        following his mother’s/guardian’s         guardian/mother)
                                                                    6
                                                                        remarriage.
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’ T. CODE § 6103




                                                                    7

                                                                    8

                                                                    9

                                                                   10

                                                                   11

                                                                   12

                                                                   13

                                                                   14

                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26
                                                                   27

                                                                   28
                                                                                                              - 15 -
                                                                                 GUSD’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                                              IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                                                                 Case 2:16-cv-01404-GW-FFM Document 97-4 Filed 09/09/19 Page 16 of 19 Page ID
                                                                                                  #:1721


                                                                    1                               CONCLUSIONS OF LAW
                                                                    2         1.     The plaintiff’s 1st, 2nd, 3rd, 4th and 5th claims re barred by the August
                                                                    3   13, 2015 Release and Settlement Agreement signed by the plaintiff’s mother and
                                                                    4   plaintiff’s counsel in which they released claims relating to the provision of
                                                                    5   educational services and access to a free and appropriate public education.
                                                                    6         2.     The plaintiff’s Sixth Claim for Negligence is not barred by the August
                                                                        13, 2015 Release and Settlement Agreement signed by the plaintiff’s mother and
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’ T. CODE § 6103




                                                                    7

                                                                    8   plaintiff’s counsel given that the Agreement excepted from its scope the “student
                                                                    9   behavior incidents on February 27, 2015 and May 13, 2015.”
                                                                   10         3.     Defendant has moved for partial summary judgment based on
                                                                   11   Defendant’s Forty-First Affirmative Defenses for claims barred by the doctrine of
                                                                   12   release. As there are no triable issues of material fact regarding Defendant’s Forty-
                                                                   13   First Affirmative Defenses, they can be determined on partial summary judgment.
                                                                   14         4.     Partial summary judgment may be granted where there is “no genuine
                                                                   15   issue of material fact, and that the moving party is entitled to judgment as a matter
                                                                   16   of law” or to one or more claims. Fed. R. Civ. Proc. 56(c); British Airways Bd. V.
                                                                   17   Boeing Co. (1978) 585 F.2d 946, 951.
                                                                   18         5.     California law governs the dispute because the Settlement Agreement
                                                                   19   itself states that California law shall govern its interpretation. “[A] written contract
                                                                   20   must be read as a whole and every part interpreted with reference to the whole,
                                                                   21   with preference given to reasonable interpretations.” Brandwein v. Butler (2013)
                                                                   22   218 Cal. App. 4th 1485, 1505. If contractual language is clear and explicit, it
                                                                   23   governs.” Civil Code Section 1636; Universal Sales Corp. v. Cal., etc. Mfg. Co.
                                                                   24   (1942) 20 Cal.2d 751, 761. If possible, the Court should give effect to every
                                                                   25   provision, each clause helping to interpret the others. Civ. Code Section 1641;
                                                                   26   White v. Dorfman (1981) 116 Cal.App.3d 892, 897. Words in a written instrument
                                                                   27   are to be understood in their ordinary and popular sense. Civ. Code Section 1644.
                                                                   28
                                                                                                                 - 16 -
                                                                                   GUSD’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                                                IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                                                                 Case 2:16-cv-01404-GW-FFM Document 97-4 Filed 09/09/19 Page 17 of 19 Page ID
                                                                                                  #:1722


                                                                    1
                                                                        An interpretation which renders part of the instrument to be surplusage should be
                                                                    2
                                                                        avoided. Estate of Newmark (1977) 67 Cal.App.3d 350, 356.
                                                                    3
                                                                              6.     Plaintiff's parents and the School District entered into the Settlement
                                                                    4
                                                                        Agreement pursuant to an all-day mediation on August 13, 2015. The agreement
                                                                    5
                                                                        was signed by all parties and expressly resolved Plaintiff’s educational claims and
                                                                    6
                                                                        related claims arising from the 2014-2015 school year, except for the “tort claim
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’ T. CODE § 6103




                                                                    7
                                                                        against the District related to Student’s behavior incidents on February 27, 2015
                                                                    8
                                                                        and May 13, 2015.”
                                                                    9
                                                                              8.     It is undisputed that Plaintiff signed and accepted the terms of the
                                                                   10
                                                                        agreement on August 13, 2015. A release is the “abandonment, relinquishment or
                                                                   11
                                                                        giving up of a right or claim to the person against whom it might have been
                                                                   12
                                                                        demanded or enforced … and its effect is to extinguish the cause of action.”
                                                                   13
                                                                        Marder v. Lopez (2006) 450 F.3d 445, 449. Under California law, "settlement of
                                                                   14
                                                                        disputes is strongly favored public policy, for settlement reduces costs for all
                                                                   15
                                                                        parties." Bradley v. Chiron Corp. (1998) 136 F.3d 1317, 1322.
                                                                   16
                                                                              9.     The settlement agreement contains an integration clause, which states:
                                                                   17
                                                                        “This Agreement contains the entire agreement between the Parties. There are no
                                                                   18
                                                                        oral understandings, terms, or conditions and neither party has relied upon any
                                                                   19
                                                                        representation, express or implied, not contained in this Agreement. All prior
                                                                   20
                                                                        understandings, terms, or conditions are superseded by this Agreement.” The
                                                                   21
                                                                        contract is the final expression of the parties’ agreement with respect to such terms
                                                                   22
                                                                        that are included therein. Code of Civil Procedure Section 1856(a); Esbensen v.
                                                                   23
                                                                        Userware Int’l, Inc. (1992) 11 Cal.App.4th 631, 637. The presence of an
                                                                   24
                                                                        integration clause is persuasive, if not controlling, on the issue of integration.
                                                                   25
                                                                        Banco Do Brazil, S.A. v. Latian, Inc. (1991) 234 Cal.App.3d 973, 1002-03.
                                                                   26
                                                                   27

                                                                   28
                                                                                                                 - 17 -
                                                                                   GUSD’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                                                IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                                                                 Case 2:16-cv-01404-GW-FFM Document 97-4 Filed 09/09/19 Page 18 of 19 Page ID
                                                                                                  #:1723


                                                                    1
                                                                              10.     The Settlement Agreement did not provide for any monetary payment
                                                                    2
                                                                        to the plaintiff. The Settlement Agreement provided for payment to Attorney
                                                                    3
                                                                        Surisa Rivers in the amount of $9,000.00.
                                                                    4
                                                                              11.     Defendant’s Motion for Partial Summary Judgment based on
                                                                    5
                                                                        Defendant’s Forty-First Affirmative Defenses for Release should be granted as to
                                                                    6
                                                                        the 1st, 2nd, 3rd, 4th and 5th Claims/Causes of Action in the Operative Complaint.
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’ T. CODE § 6103




                                                                    7
                                                                              12.     No minor’s compromise pursuant to Probate Code Section 3500(b) or
                                                                    8
                                                                        any other court review or approval (under FRCP 17 or otherwise) is needed for a
                                                                    9
                                                                        settlement of a due process claim filed with the Office of Administrative Hearings
                                                                   10
                                                                        (“OAH”). Such settlements are never subject to federal or state court review or
                                                                   11
                                                                        approval. There is no case law or statutory authority in support of plaintiff’s
                                                                   12
                                                                        proposition that a settlement for educational services (with no payment of money
                                                                   13
                                                                        but provision of services only) through the OAH process is subject to any court
                                                                   14
                                                                        review or approval.
                                                                   15
                                                                              13.     The plaintiff filed a state law action as to the tort claims that were not
                                                                   16
                                                                        a part of the partial summary judgment granted and which concerns the state law
                                                                   17
                                                                        claims that the District Court declined to exercise supplemental jurisdiction, and
                                                                   18
                                                                        this state court action remains pending.
                                                                   19

                                                                   20
                                                                         DATED: September 9, 2019                         DOUMANIAN & ASSOCIATES
                                                                   21

                                                                   22
                                                                                                                    By: /s/ Nancy P. Doumanian
                                                                   23                                                   NANCY P. DOUMANIAN, ESQ.
                                                                                                                        Attorneys for Defendant,
                                                                   24                                                   GLENDALE UNIFIED SCHOOL
                                                                                                                        DISTRICT, A Public Entity
                                                                   25

                                                                   26
                                                                   27

                                                                   28
                                                                                                                 - 18 -
                                                                                    GUSD’S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                                                 IN SUPPORT OF PARTIAL SUMMARY JUDGMENT
                                                                 Case 2:16-cv-01404-GW-FFM Document 97-4 Filed 09/09/19 Page 19 of 19 Page ID
                                                                                                  #:1724


                                                                    1                                PROOF OF SERVICE
                                                                    2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                                    3   I, the undersigned, am employed in the County of Los Angeles, State of
                                                                        California. I am over the age of eighteen (18) years and not a party to the within
                                                                    4   action. My business address is 418 North Fair Oaks Avenue, Suite 202,
                                                                        Pasadena, California 91103.
                                                                    5
                                                                        On September 9, 2019, I served the foregoing document, described as
                                                                    6   GLENDALE UNIFIED SCHOOL DISTRICT’S STATEMENT OF
                                                                        UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN
PUBLIC ENTITY DEFENDANT, NO FILING FEE PER GOV’ T. CODE § 6103




                                                                    7   SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                        in this action by:
                                                                    8
                                                                                 Submitting an electronic version of the document to ECF (Electronic
                                                                    9            Case Filing).
                                                                   10            and by placing   the original of the document      true copies of the
                                                                                 document in separate sealed envelopes to the following addresses:
                                                                   11
                                                                        Surisa Rivers, Esq.                          Shawna Parks, Esq.
                                                                   12   Sarah Gross, Esq.                            Law Office of Shawna L. Parks
                                                                        Surisa Rivers Law Office                     4470 W. Sunset Blvd., Suite 107-347
                                                                   13   2529 Foothill Blvd. Suite 202                Los Angeles, CA 90027
                                                                        La Crescenta, CA 91214                       323.389.9239 (phone & fax)
                                                                   14   Tel: (818) 330-7012                          sparks@parks-law-office.com
                                                                        Fax: (213) 402-6077                          Attorneys for Plaintiff,
                                                                   15   Email: surisa@riverslawoffice.org            A.P. by and through his guardian ad
                                                                        Email: sarah@riverslawoffice.org             litem, C.P
                                                                   16   Attorneys for Plaintiff,
                                                                        A.P. by and through his guardian ad
                                                                   17   litem, C.P
                                                                   18            BY U.S. MAIL - I deposited said envelopes in the mail at Los Angeles,
                                                                                 California. The envelopes were mailed with fully prepaid postage
                                                                   19            affixed thereon. I am readily familiar with Doumanian & Associates’
                                                                                 practice of collection and processing correspondence for mailing.
                                                                   20            Under that practice, documents are deposited with the U.S. Postal
                                                                                 Service on the same day stated in this proof of service in the ordinary
                                                                   21            course of business. I am aware that, on motion of the party served,
                                                                                 service is presumed invalid if the postal cancellation date or postage
                                                                   22            meter date is more than one (1) day after the date stated in this proof of
                                                                                 service.
                                                                   23
                                                                                 FEDERAL I declare that I am employed in the office of a member of
                                                                   24            the bar of this court at whose direction the service was made.
                                                                   25            Executed on September 9, 2019, at Pasadena, California.

                                                                   26
                                                                                 Nancy Doumanian                              /s/ Nancy Doumanian
                                                                   27           (Type or Print Name)                         (Signature of Declarant)
                                                                   28

                                                                                                               -1-
                                                                                                         PROOF OF SERVICE
